UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6524


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAYCONUS CORNELLIUS SCOTT,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:08-cr-00211-HMH-8)


Submitted:   June 16, 2011                   Decided:    June 21, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jayconus Cornellius Scott, Appellant Pro Se.    David Calhoun
Stephens, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jayconus Cornellius Scott appeals the district court’s

order     denying    his     motion     seeking         credit    toward      his   prison

sentence imposed after the revocation of his term of supervised

release.        Upon revocation of Scott’s supervised release, which

was imposed as part of his sentence for conspiracy to defraud

the United States, the district court sentenced Scott to six

months’ imprisonment in February 2011.                          In April 2011, Scott

moved     the    district     court     for       credit    toward      the    revocation

sentence, arguing that he was entitled to credit for time served

in a state prison from September 22, 2010 until sentencing on

February 14, 2011.

             District        courts,     however,         are    not    authorized      to

compute     credit     for     time    spent       in    official       detention     when

sentencing a convict.            United States v. Wilson, 503 U.S. 329,

333 (1992).         Rather, only the Attorney General, acting through

the Bureau of Prisons, may compute sentencing credit.                               Id. at

334-35.     The district court was therefore without the authority

to award Scott credit for the time he spent in state custody.

             Accordingly,        we    affirm      the     district     court’s     order.

United States v. Scott, No. 7:08-cr-00211-HMH-8 (D.S.C. Apr. 7,

2011).      We dispense with oral argument because the facts and

legal    contentions       are   adequately         presented      in    the    materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3